

117 S667 IS: Fuel Choice and Deregulation Act of 2021
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 667IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide regulatory relief to alternative fuel producers and consumers, and for other purposes.1.Short titleThis Act may be cited as the Fuel Choice and Deregulation Act of 2021.2.Alternative fuels(a)Aftermarket conversions of motor vehicles to alternative fuelSection 203 of the Clean Air Act (42 U.S.C. 7522) is amended by adding at the end the following:(c)Older vehicles(1)In generalThe aftermarket conversion of a motor vehicle to alternative fuel operation shall not—(A)be considered tampering under this section if the aftermarket conversion system manufacturer or the person performing the conversion demonstrates that the development and engineering sophistication of the conversion technology is—(i)matched to an appropriate motor vehicle or group of motor vehicles; and(ii)well-designed and installed in accordance with good engineering judgment so that the aftermarket conversion system does not degrade emission performance, as compared to the performance of the motor vehicle or motor vehicles before the conversion; or(B)require the Administrator to issue a certificate of conformity.(2)LabelThe person performing a conversion described in paragraph (1) shall affix a label to the motor vehicle stating that—(A)the motor vehicle has been equipped with an aftermarket conversion system; and(B)the installation of that system occurred after the initial sale of the motor vehicle.(3)No preclusion of ordersNothing in this subsection precludes the Administrator from issuing an order to prohibit the manufacture, sale, distribution, or installation of an aftermarket conversion system if the Administrator has evidence that the installation of the aftermarket conversion system on a motor vehicle degrades emission performance..(b)Biomass fuelsSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by adding at the end the following:(w)Biomass fuelsNotwithstanding any other provision of this Act, the Administrator may not prohibit or control biomass fuel (as defined in section 203 of the Biomass Energy and Alcohol Fuels Act of 1980 (42 U.S.C. 8802)) under this Act..3.Calculation of average fuel economy(a)DefinitionsSection 32901(a) of title 49, United States Code, is amended—(1)by redesignating paragraphs (7) through (19) as paragraphs (8), (9), (10), (13), (16), (17), (19), (20), (21), (22), (23), (24), and (26), respectively;(2)by inserting after paragraph (6) the following:(7)biodiesel—(A)means liquid fuel derived from biomass that meets—(i)the registration requirements for fuels and fuel additives established by the Environmental Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545); and(ii)the requirements of the American Society of Testing Materials Standard D6751; and(B)does not include any liquid with respect to which a credit may be determined under section 40 of the Internal Revenue Code of 1986.;(3)by inserting after paragraph (10) (as so redesignated) the following:(11)E85 means a fuel mixture that—(A)contains between 51 and 83 percent ethanol; and(B)meets the specifications of the American Society of Testing Materials Standard D5798.(12)flexible fuel vehicle means a vehicle that has been warranted to operate on gasoline, E85, and M85.;(4)by inserting after paragraph (13) (as so redesignated) the following:(14)fuel choice enabling manufacturer means a manufacturer whose total fleet of automobiles manufactured for the most recent model year for sale in the United States contains not less than 50 percent fuel choice enabling vehicles.(15)fuel choice enabling vehicle means an automobile that—(A)has been warranted to operate on natural gas, hydrogen, propane, or at least 20 percent biodiesel;(B)is a flexible fuel vehicle;(C)is a plug-in electric drive vehicle;(D)is propelled by a fuel cell that can produce power without the use of petroleum or a petroleum-based fuel; or(E)(i)is propelled by something other than an internal combustion engine; and(ii)is warranted to operate on something other than petroleum-based fuel.;(5)by inserting after paragraph (17) (as so redesignated) the following:(18)M85 means a fuel mixture that—(A)contains up to 85 percent methanol; and(B)meets the specifications of the American Society of Testing Materials International Standard D5797.; and(6)by inserting after paragraph (24) (as so redesignated) the following:(25)plug-in electric drive vehicle has the meaning given the term in section 508(a) of the Energy Policy Act of 1992 (42 U.S.C. 13258(a))..(b)Fuel choice enabling manufacturers(1)Compliance with the Clean Air ActSection 32902 of title 49, United States Code, is amended by adding at the end the following:(l)Deemed compliance with the Clean Air ActIf a fuel choice enabling manufacturer is in compliance with all applicable standards prescribed under this section for model year 2020 or any subsequent model year, the automobiles manufactured by that manufacturer in that model year are deemed to be in compliance with all applicable greenhouse gas regulations established by the Environmental Protection Agency pursuant to section 202 of the Clean Air Act (42 U.S.C. 7521)..(2)Credits for exceeding standardsSection 32903(a) of title 49, United States Code, is amended by striking paragraph (2) and inserting the following:(2)any of the 5 consecutive model years immediately after the model year for which the credits are earned, to the extent that those credits are not used under paragraph (1)..(3)Average fuel economy bonus for fuel choice enabling manufacturersSection 32904 of title 49, United States Code, is amended—(A)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(B)by inserting after subsection (c) the following:(d)Average fuel economy bonus for fuel choice enabling manufacturersThe average fuel economy of a fuel choice enabling manufacturer for a model year is the sum of—(1)the average fuel economy of the fuel choice enabling manufacturer for that model year, as otherwise calculated under this section; and(2)8 miles per gallon..(c)Effective dateThe amendments made by this section shall apply with respect to automobiles manufactured for model year 2022 or for any subsequent model year.4.Ethanol waiverSection 211(h)(4) of the Clean Air Act (42 U.S.C. 7545(h)(4)) is amended—(1)in the matter preceding subparagraph (A), by inserting or more of after 10 percent; and(2)in subparagraph (C), by striking additional alcohol or.